Citation Nr: 1032420	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  02-06 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.

2.  Entitlement to service connection for a total disability 
rating based on individual unemployablity (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to July 1959 
and from July 1959 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the RO in New 
York, New York that denied the Veteran's claim of entitlement to 
service connection for a right shoulder condition, and an April 
2006 rating decision of the RO in Detroit, Michigan that denied 
the Veteran's claim of entitlement to individual employability.  

In December 2003 and March 2007, the Board remanded the right 
shoulder claim for further development.  In July 2009, the Board 
remanded both the right shoulder and TDIU claims for further 
development.

In October 2005, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of that 
hearing is of record.  

In December 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing is of record.  

The Board is aware that the Veteran submitted additional evidence 
received by the RO in June 2010 (received by the Board in July 
2010) and received directly by the Board in July 2010 after the 
most recent supplemental statement of the case (SSOC) was issued 
in May 2010.  The Board observes that some of the evidence was 
received by the RO prior to transfer of the records to the Board.  

As for the evidence received prior to transfer of the records to 
the Board, 38 C.F.R. § 19.37 (2009) states that an SSOC will be 
furnished unless the additional evidence received duplicates 
evidence previously of record which was discussed in the 
statement of the case (SOC) or a prior SSOC or the additional 
evidence is not relevant to the issue, or issues, on appeal.  
Upon review of the evidence, the Board finds that it essentially 
duplicates evidence previously of record and discussed in a prior 
SSOC.  In this regard, the evidence consists of a letter from the 
Veteran expressing his disagreement with the RO's decision and 
reiterating his case.

As for the evidence received after transfer of the records to the 
Board, 38 C.F.R. § 20.1304(c) (2009) states that any pertinent 
evidence submitted by the Veteran which is accepted by the Board 
must be referred to the agency of original jurisdiction (AOJ) for 
review, unless this procedural right is waived by the Veteran.  
No such waiver was received in this instance.  However, upon 
review of the evidence, the Board finds that it is duplicative or 
cumulative of evidence of record previously associated with the 
claims file.  In this regard, the Veteran's statement of past 
employment history is cumulative of evidence previously of record 
- namely, his prior statements regarding employment; and the 
February and April 1997 letters, employment information from a 
state department of labor, and Veteran's November 1999 letter are 
duplicative of those previously of record.  

Hence, remand is not warranted.  In any event, for the reasons 
discussed above, the Board determines that any error in not 
returning the claims to the AOJ for readjudication is harmless 
and results in no prejudice to the Veteran.  See 38 C.F.R. 
§ 20.1102 (2009).


FINDINGS OF FACT

1.  A right shoulder condition did not originate in service or 
within one year thereafter, and it is not related to any incident 
of service.

2.  Service connection is not in effect for any disability.



CONCLUSIONS OF LAW

1.  A right shoulder condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  The claim for a TDIU is without legal merit.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2009); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

As regards the claim for service connection for a right shoulder 
condition, the Veteran was provided notice of the VCAA in June 
2001.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate a claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  He was furnished an SOC in May 2002.  
See Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.  

As regards the claim for a TDIU, the Veteran was provided notice 
of the VCAA in January 2006, prior to the initial adjudication of 
the claim in the April 2006 rating decision.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate a claim for a TDIU, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  

Thereafter, the Veteran received additional notice in March 2006, 
pertaining to the downstream disability rating and effective date 
elements of his claims, with subsequent readjudication in a May 
2009 SSOC.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

In the July 2009 remand, the Board requested that the RO attempt 
to obtain any medical records from the Montrose VA Medical Center 
(VAMC), in particular any records relating to a right shoulder 
condition in 1966, and attempt to obtain the Veteran's employment 
records from the Castle Point VAMC.  The RO received a reply from 
the Montrose VAMC indicating that there were no records from 1966 
and obtained employment records from the Castle Point VAMC.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the Veteran is receiving benefits from the 
Social Security Administration (SSA).  However, as he is 
receiving retirement benefits, and not disability benefits, the 
Board finds that there is no need for VA to obtain his SSA 
records.

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, and statements and testimony from the Veteran 
and his representative.  Of note, in February 2009 
correspondence, the Veteran stated that several private medical 
facilities had informed him that they no longer have any copies 
of his records.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  If arthritis is manifested to a degree of 10 percent 
within one year after separation from service, the disorder may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).   Service connection may be also granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he injured his right shoulder playing 
football in service and that he sought treatment for it the next 
day.  He also contends that he reinjured it later in a jeep 
accident.  He further contends that he sought treatment for his 
shoulder soon after discharge, including at the Montrose VAMC in 
1966.

Initially, the Board notes the statements of the Veteran's 
representative during the October 2005 hearing before a DRO.  The 
representative indicated that the record contained a December 
1966 VA radiology report of the right shoulder.  After review, 
the Board finds that there is no such report of record.  There 
is, however, a December 1996 VA radiology report of the right 
shoulder.  As discussed earlier, there are no VA medical records 
from 1966.

The Veteran's service treatment records do not reflect any 
complaint, finding, or diagnosis of a right shoulder condition.  
On February 1958, August 1958, July 1959, and June 1961reports of 
medical history, he specifically denied having a painful or 
"trick" shoulder.  Corresponding reports of medical examination 
reflect normal clinical evaluations of the upper extremities.  
Lastly, a July 1961 statement indicates that there had been no 
change in his physical condition since his last final physical 
examination in June 1961.  Thus, the Board finds that the 
Veteran's right shoulder condition did not originate in service.

Post service, the first evidence of a right shoulder condition is 
a December 1996 VA treatment note, which reflects complaints of 
right shoulder pain.  This is 35 years after separation from 
service.  The passage of many years between discharge from active 
service and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Thus, the Board finds that the Veteran's right shoulder 
condition did not originate until many years after service.

Further, the Veteran has not presented any competent medical 
evidence of a link between his right shoulder condition and 
service.  July 2005 statements from his wife and brother indicate 
that he complained of right shoulder pain after discharge from 
service.  However, the Board finds that these statements, made 
many years after service, are outweighed by the more 
contemporaneous service treatment records showing no signs of a 
right shoulder condition, normal clinical evaluations of the 
upper extremities, and the Veteran's denial of having any 
shoulder problems.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Lastly, a February 1997 VA treatment note reflects complaints of 
right shoulder pain for the past year with a history of injury in 
service, and a July 1998 VA treatment note reflects a history of 
initially injuring the shoulder in service but not having any 
problems until the past year.  The Veteran's statements, as 
recorded in the above treatment notes, fail to establish a 
continuity of symptomatology since service.  As they were 
provided during medical treatment, the Board finds them to be of 
great probative value.  See Hayes, 5 Vet. App. 69-70; Guerrieri, 
4 Vet. App. 470-71.  Given the above, the Board finds that his 
right shoulder condition is not related to any incident of 
service.

Accordingly, the appeal is denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

As indicated above, a TDIU may be assigned only based on service-
connected disability or disabilities.  The Veteran is not 
service-connected for any disability.  Accordingly, there is no 
legal basis to grant a TDIU.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Thus, the appeal is denied.


ORDER

Service connection for a right shoulder condition is denied.

A TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


